Citation Nr: 9914555	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-05 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia



THE ISSUE

Entitlement to an effective date prior to December 11, 1995, 
for the assignment of a compensable rating for the service-
connected post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1945 to 
December 1951.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of a June 1996 rating action of the 
RO which assigned a 10 percent rating for the veteran's 
service-connected psychiatric disorder, now characterized as 
PTSD, effective on December 11, 1995.  By a subsequent rating 
action, that rating was increased to the current level of 50 
percent.  The veteran withdrew his appeal for an increased 
rating for the service-connected PTSD by letter dated in 
November 1998.  

In addition to the above, the veteran also appealed an August 
1996 rating decision of the RO which determined that the 
decision to grant benefits effective no earlier than December 
11, 1995, was not "clearly and unmistakably erroneous."  
Following a personal hearing conducted before this Member of 
the Board in December 1997, at which time the veteran 
presented extensive argument and testimony, the Board 
determined that the issue on appeal concerned the propriety 
of actions taken by the RO in 1957 to discontinue payment of 
compensation for his service-connected psychiatric disorder, 
as opposed to clear and unmistakable error in the June 1996 
rating decision.  

The Board remanded this matter for additional development of 
the record in March 1998.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's initial claim of service connection for 
anxiety reaction was received by VA on December 4, 1951.  

3.  In a September 1952 rating decision, the RO awarded 
service connection for anxiety reaction, chronic, and 
assigned a 10 percent rating, effective on December 5, 1951.  
The veteran was notified of this decision by letter dated on 
October 20, 1952.  

4.  In July 1957, the RO sent the veteran a request to attend 
a VA examination to his last known address of record.  This 
request was returned "Unclaimed."

5.  In August 1957, based on the veteran's failure to report 
for VA examination, the RO discontinued payments on his award 
of service connection for anxiety reaction.  The letter 
informing the veteran of this action was also sent to the 
veteran's last known address of record and was returned 
"Unclaimed."  

6.  In December 1995, the veteran submitted a claim of 
service connection for chronic anxiety reaction, which was 
interpreted by the RO as a claim for an increased evaluation 
for his already service-connected psychiatric condition.  

7.  By rating decision of June 1996, the RO assigned a 10 
percent evaluation for the veteran's service-connected 
psychiatric disorder manifested by post-traumatic stress 
disorder (PTSD), effective December 11, 1995.  This 10 
percent rating was subsequently increased to 50 percent by 
rating decision dated in September 1998.  

8.  The earliest date on which it was factually ascertainable 
that the veteran's PTSD psychiatric disorder was compensably 
disabling was the date of the VA examination conducted on 
March 4, 1996.  



CONCLUSION OF LAW

The criteria for an effective date earlier than December 11, 
1995, for the award of a compensable rating for the service-
connected psychiatric disorder manifested by PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.400(o) (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all relevant evidence 
has been obtained and that no further assistance to the 
veteran with respect to this claim is required to comply with 
38 U.S.C.A. § 5107(a).

As indicated hereinabove, the veteran contends that he is 
entitled to an effective date earlier than December 11, 1995, 
for the award of at least a 10 percent rating for the 
service-connected PTSD.  Applicable law and regulations 
concerning effective dates state that, except as otherwise 
provided, the effective date for an increased evaluation will 
be the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1).  The effective date of an award of increased 
compensation is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year from such date; 
otherwise, date of receipt of claim.  38 C.F.R. 
§ 3.400(o)(2).

The veteran's original claim of service connection for 
anxiety reaction was received by VA on December 4, 1951.  In 
a September 1952 rating decision, the RO awarded service 
connection for anxiety reaction, chronic, and assigned a 10 
percent rating effective on December 5, 1951.  The veteran 
was notified of the decision and of his appellate rights in a 
letter dated on October 20, 1952, which was mailed to his 
last known address of record. 

In July 1957, the RO sent the veteran a request to attend a 
VA examination to his last known address of record.  This 
request was returned "Unclaimed."  In August 1957, based on 
the veteran's failure to report for VA examination, the RO 
discontinued payments on his award of service connection for 
anxiety reaction.  The letter informing the veteran of this 
action was also sent to the veteran's last known address of 
record and was returned "Unclaimed."  

On December 11, 1995, VA received from the veteran a claim of 
service connection for chronic anxiety reaction, which was 
interpreted by the RO as a claim for an increased evaluation 
for his already service-connected psychiatric condition.  The 
veteran was afforded a VA examination in March 1996.  At this 
time, the veteran was initially diagnosed as suffering from 
PTSD.  

By rating decision of June 1996, the RO assigned a 10 percent 
rating for the veteran's service-connected psychiatric 
disorder manifested by post-traumatic stress disorder (PTSD), 
effective on December 11, 1995.  This 10 percent rating was 
subsequently increased to 50 percent by rating decision dated 
in September 1998.  

The veteran has presented testimony at hearings before the RO 
and this Member of the Board.  He alleged that the August 
1957 decision to terminate benefits for his service-connected 
anxiety disorder was clearly and unmistakably erroneous in 
that he did not receive notice of such decision until after 
he reviewed his claims file prior to the June 1996 rating 
decision assigning a 10 percent evaluation for the service-
connected PTSD.  He also maintained that he never received 
notice of the September 1952 rating decision which initially 
granted service connection for anxiety reaction and assigned 
a 10 percent evaluation in December 1951.  Furthermore, he 
and his representative argued that the effective date for at 
least a 10 percent rating for the service-connected 
psychiatric disorder should be established on August 1, 1957.  


Analysis

The Board first notes that the veteran's allegation that the 
RO's August 1957 rating decision contained clear and 
unmistakable error is not legally sufficient.  When 
attempting to raise a claim of clear and unmistakable error, 
a claimant must describe the alleged error with some degree 
of specificity and, unless it is the kind of error, that if 
true, would be clear and unmistakable error on its face, must 
provide persuasive reasons as to why the result would have 
been manifestly different but for the alleged error.  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993).  The decision in Fugo 
further held that neither a claim alleging improper weighing 
and evaluating of the evidence in a previous adjudication, 
nor general, non-specific claims (including sweeping 
allegations of failures to follow the regulations or to 
provide due process), meet the restrictive definition of 
clear and unmistakable error.  Id. at 44.  The veteran's 
general allegation that the August 1957 decision was 
erroneous does not meet the restrictive definition of clear 
and unmistakable error.  Thus, there has been no legally 
sufficient claim of an earlier effective date based on clear 
and unmistakable error.

As noted hereinabove, pursuant to the provisions of 38 C.F.R. 
§ 3.400(o)(2), the earliest possible effective date would be 
one year prior to December 11, 1995, but only if it is 
factually ascertainable that the veteran's PTSD was 10 
percent disabling at that time.  Based on a review of the 
veteran's claims folder, there is no evidence of the presence 
of a psychiatric disorder within the year prior to the date 
of receipt of the veteran's claim in December 1995.  In fact, 
as noted hereinabove, the first indication that the veteran 
was suffering from PTSD was noted at the VA examination 
conducted in March 1996.  Thus, it was first factually 
ascertainable that the veteran's PTSD was at least 10 percent 
disabling as of the date of the March 4, 1996, VA 
examination.  

Regarding the veteran's allegation that he did not receive 
notice of the September 1952 rating decision, the Board notes 
that the notice of the decision was sent to the veteran's 
last known address of record.  "Principles of administrative 
regularity dictate a presumption that government officials 
'have properly discharged their official duties.'"  Saylock 
v. Derwinski, 3 Vet. App. 394, 395 (1992); Ashley v. 
Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United 
States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926)).  Absent the submission of "clear evidence to the 
contrary," the presumption is not rebutted.  See Rosler v. 
Derwinski, 1 Vet. App. 241, 242 (1991).  

As it was first factually ascertainable that the veteran's 
psychiatric condition manifested by PTSD was compensably 
disabling in March 1996, the claim for an effective date 
earlier than December 11, 1995, the date of claim, for the 
award of a compensable rating for the service-connected PTSD 
must be denied by operation of law.  38 C.F.R. § 3.400(o)(2).  



ORDER

The claim for an effective date earlier than December 11, 
1995, for an award of a compensable rating for the service-
connected PTSD is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

